COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name: In the Interest of R.J., Jr., a child

Appellate case number: 01-18-00729-CV

Trial court case number: CV29910

Trial court:              344th District Court of Chambers County


      The majority of the en banc court voted to deny the motion for en banc
      reconsideration filed by appellant, R.J., Sr. Accordingly, the motion is
      denied.

      It is so ORDERED.

Judge’s signature:          /s/ Laura Carter Higley
                            Acting for the En Banc Court

The en banc court consists of Chief Justice Radack and Justices Keyes, Higley,
Lloyd, Kelly, Goodman, Landau, Hightower, and Countiss.

Justices Goodman, Landau, and Countiss dissenting from the denial of the motion
for en banc reconsideration for the reasons stated in Justice Landau’s March 26,
2019 dissenting opinion.


Date: ___August 30, 2019____